         Case 3:17-cv-01104-VLB Document 70-33 Filed 04/01/19 Page 1 of 3


                                       of
                               College of
                              LIBERAL ARTS
                              LIBERAL ARTS
UNIVERSITY OF
UNIVERSITY OF NEVADA,
              NEVADA, LAS
                      LAS VEGAS
                          VEGAS

           2016
  March 7, 2016



  Susan Byrne,
        Byrne, Ph.D.
               Ph.D.
  82-90 Wall Street, Room 205
  New Haven, CT
              CT 06520
                  06520

  SUBJ:
  SUBJ: Offer
        Offerof
              ofEmployment
                Employment

  Dear Dr. Byrne:

  II am
     am pleased
         pleased to advise you that President
                                     President Len
                                               Len Jessup has authorized
                                                                  authorized my my offering           position of
                                                                                     offering you the position
   Professor  andDepartment
   Professor and    DepartmentChair
                                 ChairofofWorld
                                          WorldLanguages
                                                 Languagesand        Culturesof
                                                               andCultures      ofthe
                                                                                   theCollege
                                                                                       College of Liberal Arts at
  the  Universityof
  the University    of Nevada, Las Vegas   (UNLV).This
                                    Vegas (UNLV).   Thisisisa afull-time,
                                                                 full-time, 12-month,tenured
                                                                          12-month,      tenuredappointment
                                                                                                  appointment at
  the  rankof
  the rank   of IV.
                IV. Your
                    Your term
                          term of appointment      commence on July 1,
                                  appointment will commence                 1, 2016,
                                                                               2016,andand your
                                                                                           your employment
                                                                                                employment for
  this academic
        academic year ends
                         ends on
                              on June
                                  June 30,
                                       30, 2017.

  A Chair's
  A  Chair's appointment
             appointment isis normally     three-year term based upon
                              normally aa three-year                upon satisfactory
                                                                          satisfactory performance
                                                                                       performance as
  evaluated
  evaluated by
             by the
                the Dean with input
                               input from the faculty.
                                              faculty. Further,
                                                       Further, three-year
                                                                three-year terms
                                                                           terms may
                                                                                  may extended upon
                                                                                      be
  faculty consensus  andthe
          consensus and  therecommendation
                             recommendationofofthetheDean
                                                       Deanand
                                                            andExecutive
                                                                 ExecutiveVice
                                                                           Vice President
                                                                                President&& Provost and
  final approval of the
                    the President.

  The faculty in the Department
                     Departmentof   ofWorld
                                      WorldLanguages
                                              Languagesand andCultures
                                                               Culturesof
                                                                        ofthe
                                                                           theCollege
                                                                               College ofof Liberal Arts have
  recommended
  recommended thatthatyou
                       youbebeappointed
                               appointedatatthe
                                             therank
                                                 rankofofIV/Professor
                                                          IV/Professorwith
                                                                       withtenure
                                                                             tenureininthe
                                                                                        theCollege
                                                                                            Collegeof
                                                                                                    of Liberal
  Arts,
  Arts, and
        and II concur
               concur with
                       with this
                             this recommendation.
                                  recommendation. Of       course, your
                                                       Of course,  your hire
                                                                        hire with
                                                                              with tenure
                                                                                    tenure is subject to the
  recommendation
  recommendation of  of the
                        the Executive
                            Executive Vice    President &
                                       Vice President    & Provost
                                                            Provostand
                                                                    and approval
                                                                        approval byby the
                                                                                        the President.
                                                                                            President.

  As Chair
      Chair of
            ofthe
                the Department
                    Department of World
                                     World Languages
                                            Languages andand Cultures,
                                                             Cultures, you
                                                                        youwill
                                                                              willreport
                                                                                    report directly to me and
                                                                                                           and be
  assigned  an "A"
  assigned an   "A" twelve-month     contractwith
                     twelve-month contract    withaabase
                                                      base(full
                                                           (fullyear)
                                                                 year)salary
                                                                       salaryof
                                                                              of $129,120.
                                                                                 $129,120. The salary
                                                                                                  salary is based
                                                                                                            based
  on your documented "B"         nine month faculty
                           "B" nine          faculty return
                                                      return salary of $107,600
                                                                         $107,600 converted
                                                                                      converted to a 12-month
  contract.  In addition,
  contract. In  addition,you
                          you will receive
                                    receive a chair stipend
                                                    stipend in
                                                             in the
                                                                the amount
                                                                    amountof  of$8,500
                                                                                 $8,500which
                                                                                         which will be added to
  your professional contract. Please
                                   Please note
                                          note that
                                                that the chair stipend is subject to an annual
                                                                                             annual adjustment
         on the
  based on   the previous
                  previous fall
                            fall semester
                                 semesterinstruction
                                           instructionand
                                                        andstudent
                                                             studentFTE;
                                                                       FTE;not
                                                                             notless
                                                                                  lessthan
                                                                                       than$4,500.
                                                                                             $4,500.You
                                                                                                      You will be
  eligible for all the
                   the University fringe benefits which are available
                                                                 available to
                                                                           to all academic
                                                                                   academic faculty.

  All
  All the
       the provisions
           provisions of
                      of the
                         the Nevada
                              Nevada System
                                      System of
                                              of Higher Education
                                                         Education Code ("NSHE
                                                                          ("NSHECode")
                                                                                    Code")areareincorporated
                                                                                                 incorporated
  into   your contract
  into your    contract ofof employment,
                              employment, which      will be
                                             which will        separately executed
                                                           be separately    executed by  by you
                                                                                             youandandUNLV
                                                                                                        UNLV
  ("Employment Agreement"). In the event any provisions of this   this offer
                                                                       offerletter
                                                                             letter are
                                                                                    are inconsistent
                                                                                         inconsistent with or
  contradictory
  contradictory totothe
                     theNSHE
                         NSHE Code,
                                Code, the
                                      the provisions
                                          provisionsofofthe
                                                         theNSHE
                                                            NSHE Code
                                                                   Code govern.
                                                                         govern. It
                                                                                  It is
                                                                                      isyour
                                                                                        your responsibility
                                                                                              responsibility to
  familiarize yourself
               yourselfwith
                          withthe
                                the provisions
                                  provisions ofof the
                                                the   NSHECode
                                                    NSHE     Codeand
                                                                  andthe
                                                                       theUNLV
                                                                            UNLV Bylaws.
                                                                                   Bylaws. Reappointment,
                                                                                             Reappointment,


                                                                                                    Initial/Date


  Box
  Box 455001 •• 4505
                4505S.
                     S. Maryland
                        Maryland Parkway
                                 Parkway •• Las
                                            LasVegas,
                                                Vegas,NV
                                                       NV89154-5001
                                                          89154-5001•• Main:
                                                                       Main:702-895-3401
                                                                             702-895-3401 •• Fax:
                                                                                             Fax: 702-895-4097
                                                                                                  702-895-4097


                                                                                            BYRNE018999
        Case 3:17-cv-01104-VLB Document 70-33 Filed 04/01/19 Page 2 of 3




Susan Byrne
          2016
March 7, 2016
Page 2 of 3


tenure, and
tenure, and promotion
            promotionconsiderations  areare
                        considerations    governed
                                            governedbyby thethe
                                                              NSHE
                                                                NSHECode
                                                                       Codeand
                                                                            andthe
                                                                                theUNLV
                                                                                    UNLV Bylaws.
                                                                                          Bylaws. Links
         documents for
to these documents           review can
                    for your review canbe    locatedatathttp://hr.unlv.edu/policies/organization.html.
                                         belocated        http://hr.unlv.edu/policies/organization.html.

The university's expectation
                  expectation isis that
                                   that as
                                         as Chair,  you will
                                            Chair, you  willcarry
                                                              carryout
                                                                     outthe
                                                                          theadministrative
                                                                               administrative responsibilities
                                                                                                responsibilities
          associated with administering
normally associated         administering an   an academic department
                                                             department e.g.,      prepare faculty
                                                                             e.g., prepare  faculty evaluations,
recommend merit,
             merit, tenure
                    tenure and
                             and promotion
                                   promotionfor  foryour
                                                     your faculty,
                                                           faculty, oversee all personnel actions affecting
both the
both the professional
         professionaland
                       andclassified
                            classifiedstaff,
                                        staff, guide and direct
                                                         direct the development of curriculum
                                                                                         curriculum and
                                                                                                     and degree
                                                                                                         degree
programs, assign advisees to faculty and oversee studentstudent advising, oversee
                                                                               oversee student
                                                                                         student evaluations of
faculty members,
        members, prepare budgets, oversee the teaching of all        all part-time
                                                                         part-time employees
                                                                                      employees andand graduate
                                                                                                       graduate
assistants, prepare
            prepare the
                     the class
                          class schedule,
                                 schedule, oversee the preparation
                                                            preparation of  of department
                                                                               departmentcatalog
                                                                                              catalog copy,
                                                                                                      copy, and
handle
handle student problems. You  You will also         expected to
                                          also be expected     to teach
                                                                   teach three
                                                                           three credits per semester while
serving as chair and will receive reassigned time in the amount of six        six credits
                                                                                   credits each
                                                                                           each semester.
                                                                                                semester.

In order to ensure
             ensure that
                      thatyour
                           your health
                                  healthinsurance
                                          insurancebegins
                                                      beginsJuly
                                                               July 1, 2016, it is imperative that we have a
completed 1-9
            1-9 (Employment Eligibility       Verificationform)
                                  Eligibility Verification    form)ononfile.
                                                                        file. This
                                                                              This form
                                                                                    form will
                                                                                          will provide
                                                                                               provide us with
proof of  U.S. citizenship
proof U.S. citizenship or   or verification
                               verification that
                                            that you
                                                 you  are
                                                      are eligible
                                                           eligible to work
                                                                       work  in the United States.  To complete
                                                                                                    To complete
the 1-9
    1-9form,
         form,please
                pleasegogototohttp://hr.unlv.edu/forms/I-9/.
                               http://hr.unlv.edu/forms/I-9/. Please complete the     the online form
                                                                                                  form no
                                                                                                        no later
                                                                                                           later
than July
      July 1, 2016. Please
                      Please note that
                                     that the
                                           the 1-9
                                               1-9 form youyou submit is unofficial     until you
                                                                             unofficial until  you present
                                                                                                    present the
"original" documents
           documentsindicated
                        indicatedon onyour
                                        your1-9
                                             1-9 for
                                                 for our
                                                     our review.
                                                          review. Under
                                                                    Under Federal
                                                                           Federal law,
                                                                                    law, failure to complete an
1-9 form and
1-9 form   and present
                present original documentation within three   three days
                                                                      days of
                                                                           of your arrival on campus would
result in
result in your
          your employment
                employmentcontract
                                contractwith
                                          withUNLV
                                                UNLV becoming invalid.

If you request
If you  request accommodation
                accommodation (you are unable to perform the essential functions of this
                                                                                      this position),
                                                                                           position),
please indicate such request
                       request asas you
                                    you complete the enclosed Essential Functions form
                                                                                  form and
                                                                                       and return
                                                                                            return it
with the signed letter
                  letter of
                         of offer.

During your
        your first
              first week on campus,
                             campus, you you will
                                             willbebeexpected
                                                      expectedtotoattend
                                                                    attend aanew
                                                                               newemployee
                                                                                    employee orientation
                                                                                                orientation with
the UNLV    HumanResources
    UNLV Human       ResourcesDepartment
                                  Departmentin  inorder
                                                   orderto
                                                         tocomplete
                                                            completeall  allrequired
                                                                             required benefits
                                                                                      benefits documentation;
                                                                                                documentation;
please be sure to bring
                    bring appropriate
                          appropriateidentification.
                                          identification.You
                                                         You  will  also be required
                                                                    also  be  required  to provide       with the
                                                                                                    me with    the
following documents
following  documents in order
                           order toto complete
                                      complete your
                                                  your UNLV    employmentpacket
                                                       UNLV employment           packetbefore
                                                                                        beforethe
                                                                                                the start
                                                                                                     start date of
your contract: (1) aa completed
                        completed Pre-employment          Certificationform;
                                      Pre-employment Certification           form;(2)
                                                                                    (2)three
                                                                                        three recent
                                                                                               recent letters of
recommendation;
recommendation;(3)   (3)official transcripts from
                        official transcripts   from each
                                                     each collegiate institution
                                                                       institution attended
                                                                                    attendedwithin
                                                                                               within3030 days
                                                                                                           days of
your arrival;
     arrival; (4) a Personal
                     Personal Data
                               Data Sheet; (5) completion of  of the
                                                                  the online
                                                                      online Sexual
                                                                                SexualHarassment
                                                                                       Harassment Prevention
                                                                                                      Prevention
Training within first six months of employment; (6) a W-4;     W-4; andand (7) an oath. Failure
                                                                                            Failure toto provide
these
these supporting
      supportingdocuments
                     documentsin   inaa timely
                                        timelymanner
                                                 manner may
                                                          may delay
                                                               delay thethe processing
                                                                              processingof of your first payroll
                                                                                                          payroll
check

You  will receive
You will  receive an
                   an additional    one-time payment
                        additional one-time   paymentof  of $9,000.
                                                            $9,000. YouYou will
                                                                              will not be
                                                                                        be eligible
                                                                                            eligible for
                                                                                                      for
reimbursement for moving,
reimbursement                   relocation or
                      moving, relocation   or other expenses
                                                    expenses inin connection
                                                                  connection with with beginning
                                                                                       beginning your
employment pursuant
employment   pursuantto tothis
                           thisagreement.
                               agreement.Should
                                           Should you leave employment voluntarily withinwithin the
                                                                                                the first
                                                                                                    first
twelve months, this
                this initial
                     initial employment
                             employment allowance
                                         allowance shall be
                                                          be repaid
                                                             repaid in
                                                                     in full.
                                                                        full.
                                                                                         -J7/) ;4//lelie,
                                                                                            Initial/Date


                                                                                            BYRNE019000
        Case 3:17-cv-01104-VLB Document 70-33 Filed 04/01/19 Page 3 of 3




Susan Byrne
March 7, 2016
Page 3 of 3


In accordance with
              with our understanding
                       understanding of start-up/equipment
                                        start-up/equipment needs
                                                            needsas
                                                                  asthe
                                                                     theChair in the Department
                                                                        Chair in
of World
   World Languages    and Cultures,
          Languages and   Cultures, you
                                    you will
                                         will be
                                              be provided
                                                 provided with computer
                                                          with computer   equipment   valued
                                                                                      valued at
approximately $2,500.
approximately

You will
     will be
          be expected
              expected to attend
                          attend aa New
                                    New Faculty Orientation on August 11-12,
                                                                       11-12, 2016.
                                                                              2016. Your attendance at
                                                                                    Yourattendance
all University graduation
                 graduation ceremonies,
                             ceremonies, and
                                          andthe
                                              theCollege
                                                  College of
                                                          of Liberal
                                                             Liberal Arts annual Honors
                                                                                  Honors Recognition
                                                                                          Recognition
Ceremony is
Ceremony     is also
                also expected.
                     expected. You
                                You are also expected
                                              expected to attend the
                                                                  the general
                                                                      general faculty
                                                                               faculty meetings when
scheduled.

You acknowledge
     acknowledge thatthat the
                          the University
                              University has
                                          has relied
                                              relied upon
                                                      upon any
                                                           any and all application
                                                                       application materials,
                                                                                   materials, resumes, and
answers you have provided
                       provided at interviews
                                     interviews in in extending
                                                      extending this offer     employment to
                                                                      offer of employment     to you. Any
                                                                                                 you. Any
representations, promises
representations,    promises or or offers  made to
                                    offers made     to you
                                                       you verbally  or in
                                                            verbally or  in writing
                                                                            writing by any agent of this
University, other than
                    than those
                           those outlined
                                 outlined above,
                                           above, are
                                                    arevoid
                                                        void and
                                                             and have
                                                                 have no
                                                                       no binding
                                                                          binding effect whatsoever.
                                                                                         whatsoever. This
offer letter is subject to the preparation
                                preparationofof aa formal employment contract executed
                                                                                  executed by all parties.

If you
   you agree
       agree with
             with the terms
                        terms ofof this
                                    this offer,
                                           offer, please
                                                  please sign and date
                                                                  date this
                                                                       this offer
                                                                            offer letter
                                                                                  letter AND         and date
                                                                                         AND initial and
each page of this
              this offer
                   offerletter
                          letter in
                                  in the
                                      the lower
                                           lower right
                                                  righthand
                                                        handcorner
                                                             corner where
                                                                     where indicated
                                                                            indicated and
                                                                                       and return
                                                                                           return the original
to me no later than
                than March
                      March 21, 2016. A               should be
                                             A copy should   be retained
                                                                retained for your
                                                                              your records.

Susan, I welcome you to UNLV
Susan,                          andlook
                         UNLV and   lookforward
                                         forwardto
                                                 tohaving
                                                   havingyou
                                                          youas
                                                              asaamember
                                                                  member of
                                                                         ofmy
                                                                            myleadership
                                                                               leadership team
                                                                                          team
and faculty
and  facultyof
            ofthe
               theCollege
                  Collegeof
                          ofLiberal
                            LiberalArts
                                    ArtsatatUNLV.
                                             UNLV.

Sincerely,
// --
Christopher C.
Christopher C. Hudgins
Dean

Enclosures
cc:   Nancy B.
             B. Rapoport,
                Rapoport, Acting Executive
                                 Executive Vice
                                           VicePresident
                                                President &
                                                          & Provost
                                                            Provost
      Ralph Buechler, Chair,
                      Chair, Department
                             Department of World Languages andand Cultures
      PN  812, SN
      PN 812,  SN16083
                  16083


II accept
   accept the terms
              terms of the offer of
                                 of employment
                                    employment as
                                               as described
                                                  described in
                                                            in this
                                                               this letter.
                                                                    letter.


                                                                 /6 dit-ze-44
                                                                     dit-z-e—A4
Susan Byrne                                                     Date




                                                                                         BYRNE019001
